 Case 2:13-cv-04692-CCC-JBC Document 135 Filed 12/26/19 Page 1 of 1 PageID: 2140


L EASD N E L L IS                                                             One Barker Avenue, Fifth Floor
                                                                              White Plains, New York 10601
                                                                              t. 914.821.3075
                                                                              f. 914.288.0023
   December 22, 2019
                                                                              Cameron S. Reuber
                                                                              Partner
   VIA ECF
                                                                              Reuber(d?LeasonEllis.com

   The Honorable James B. Clark, III
   Martin Luther King Building
   & U.S. Courthouse
   50 Walnut Street
   Newark, NJ 07101

   RE:           Vision Pharma, LLC v. Sunrise Pharmaceutical, Inc.
                 Civil Action No. 2:l3-cv-04692-CCC-JBC

   Dear Judge Clark:

           We are lead counsel for plaintiff Vision Pharma, LLC (“Vision”) in the above-referenced
   civil action pending against Defendant Sunrise Pharmaceutical Inc. (“Sunrise”). We write with
   regard to the settlement conference with Your Honor calendared for January 8, 2020. Dkt. 133.
   Specifically, we write to request rescheduling of the conference to one of the following dates in
   February: 3rd, 4th (after 1 pm), 5th, 7th or 12th. The reason for this request stems from the
   undersigned recently developing a conflict that will prevent his attendance at the conference.
   This is the first request to reschedule this conference and, if granted, it will not affect any other
   case deadlines but for the submission of ex pane settlement position papers in advance of the
   conference. We have conferred with counsel for Sunrise, who has no objection to this request
   and who has confirmed their availability for all of the above-proposed dates.

           Wherefore, Vision respectfully requests that the settlement conference be rescheduled to
   a date in February 2020, with the submission of ex parte settlement position papers due five (5)
   days prior to the date of the rescheduled conference.

                                                           Respectfully submitted,

                                                                                —,        ——




                                                           Cameron S. Reuber

  cc:           Counsel of Record (via ECF)


 -Th-                    I.Q(’\fl- *‘
                                                                      SO OKD’
                                                                           s/James B. Clark
                   2.0 c4-       2’ Ci)                                James B. Clark, U.S.M.J.
                                                                      Date:                 /2      19


  104839/608916-00002379866.11
